DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 1, 17, 29, and 30 are objected to because of the following informalities:  as to claims 1, 17, 29, and 30, “N” should be defined as a positive integer greater than one.  Appropriate correction is required.
Claims 11 and 25 are objected to because of the following informalities:  as to claims 11 and 25, “Nx” and “Ny” should be defined as non-zero positive integers.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-17, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (hereinafter, referred to as Ren) (CN 102447664), in view of Takeda (US 2019/0125310).
As to claims 1, 17, 29, and 30, Ren discloses a wireless communication device (see the abstract), comprising: a memory (see paragraph 0040 and Fig. 2, block 210); and one or more processors (see paragraph 0040, and Fig. 2, block 200), coupled to the memory (see Fig. 2), configured to: generate an orthogonal precoder (see paragraphs 0007, 0043, 0048, 0054-0055, and 0057-0058), for transmission on a multiple-input multiple-output channel (see paragraphs 0001, 0004, 0006-0007, and 0044-0045), based at least in part on computing orthogonal polynomials (see paragraphs 0048, 0050, and 0061) for a quantity N of transmit antennas (see the abstract and 0007); and transmit a communication using the orthogonal precoder (see the abstract and paragraphs 0007 and 0044-0045). Ren also discloses a non-transitory computer-readable storing a set of instructions for wireless communication (see paragraphs 0040-0041). Ren discloses all the subject matters claimed in claims 1, 17, 29, and 30, except that the orthogonal polynomials are Legendre polynomials and therefore the orthogonal precoder is a Legendre precoder. Takeda, in the same field of endeavor, uses orthogonal polynomials, where orthogonal polynomials include Legendre polynomials (see paragraph 0051). There is a finite number of types of orthogonal polynomials known in the art. Legendre polynomials is a very well-known type of orthogonal polynomials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Ren, as suggested by Takeda, and use Legendre polynomials to obtain predictable results.
As to claim 15, Ren discloses that the wireless communication device is a user equipment (see paragraphs 0039-0040 and Figs. 1 and 2).
As to claim 16, Ren discloses that the wireless communication device is a base station (see paragraphs 0039-0040 and Figs. 1 and 2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ren and Takeda, further in view of Wu et al. (hereinafter, referred to as Wu) (US 2016/0087701).
As to claim 8, Ren and Takeda disclose all the subject matters claimed in claim 8, except that the transmit antennas of the wireless communication device are arranged in a linear array. Wu, in the same field of endeavor, discloses a method for transmitting a multi-antenna precoding matrix (see the abstract). Wu further discloses that the multi-antenna system comprises a linear array of antenna for transmitting the signals (see paragraphs 0007, 0017, and 0167). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Ren and Takeda, as suggested by Wu, and use a linear antenna array in order to reduce the complexity of antenna arrangement in the communication system. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ren and Takeda, further in view of Nam et al. (hereinafter, referred to as Nam) (US 2013/0308715).
As to claim 10, Ren and Takeda disclose all the subject matters claimed in claim 10, except that the transmit antennas of the wireless communication device are arranged in a two-dimensional array. Nam, in the same field of endeavor, discloses a communication system comprising a precoder, where the communication system utilizes two-dimensional antenna arrays for communication with other devices in the system (see paragraphs 0034 and 0239). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Ren and Takeda, as suggested by Nam, in order to enable the system to separate the antenna beams in the elevational plane, so that each of the one-dimensional array antennas comprised in the two-dimensional array antenna may create four different beam directions.
Allowable Subject Matter
Claims 2-7, 9, 11-14, and 18-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/
Primary Examiner, Art Unit 2632